DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 12-16-21 is acknowledged. Currently, claims 1-20 are pending. Claims 4, 6 and 9 are currently amended. Claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janney et al. (WO2017/142868) in view of Muhammad et al. (CA2407880).
	Regarding claim 1, Janney et al. discloses a method comprising:
	 Forming a preform (abstract) comprising:

Compressing the airlaid mat at a pressure of from 100 psi to 1200 psi (claim 18, para 22, table 2 and table 4); and
Impregnating the preform with a resin to form a reinforced composite (claim 33, para 26-28). 
	Janney et al. does not teach the reinforced composite has a natural fiber volume fraction of 20 vol % to 80 vol %, by volume of the reinforced composite. However, Muhammad et al. teaches the results of natural fiber content influence on the mechanical properties of composites. Muhammad et al. teaches the optimum fiber quantity of 60-64 weight % for best results (page 10), which corresponds to 47.8 % to 52 % volume fraction. The high proportion of natural fiber ultimately reduces the consumption of thermoplastic which is a high energy consuming product (see page 7, 10, table 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the natural fiber content in the method of Janney et al. in order to manufacture high impact strength composite with increased mechanical properties such as flexural and tensile strengths (see abstract). 
	Regarding claim 2, Janney et al. discloses cooling the airlaid mat to 40 degree Celsius after or during the compressing (para 22).
	Regarding claim 3, Muhammad et al. teaches wherein the reinforced composite comprises a natural fiber volume fraction of from 26 vol % to 54 vol %, by volume of the reinforced composite (see page 7 and tables 1-3).
	Regarding claim 4, Muhammad et al. teaches wherein the preform comprises:
	From 30 wt % to 99 wt % of the natural fiber component, by weight of the airlaid mat; and

	Regarding claim 5, Janney et al. does not teach heating the airlaid mat for 1 minute or less before compressing the airliad mat. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preheat the airliad mat before compression in order to ensure the polymer flows well and bonds to the carbon fibers during compression (see para 23). 
	Regarding claim 6, Janney et al. discloses wherein the step of forming the preform further comprises:
	Heating the airlaid mat to a first temperature;
	Compressing the airliad mat at a first pressure for a first amount of time;
	Cooling the airlaid mat to a temperature of 40 degree Celsius;
	Heating the airlaid mat to a second temperature;
	Compressing the airlaid mat at a second pressure for a second amount of time; and
	Cooling the airlaid mat to a temperature of 40 degree Celsius (para 22).
	Regarding claim 7, Janney et al. does not teach wherein the first and second pressure are each independently form 100 psi to 1200 psi. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first and second pressure since Janney et al. teaches that the thickness of the composite is a function of applied pressure (para 22).
	Regarding claim 8, Janney et al. does not teach wherein the second pressure is lower than first pressure and is from 0 psi to 300 psi. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first and second pressure 
	Regarding claim 9, Janney et al. discloses wherein the step of impregnating the preform with the resin further comprises molding the preform (para 27).
Response to Arguments
Applicant's arguments filed 12-16-21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Janney et al. teaches away from airlaid mat because it teaches that web laid mats are preferred. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	Applicant further argues that the claimed method produces unexpected results. However, the examples in the specification only show test results for samples that are made within the claimed ranges. There is no evidence that shows that the claimed range is critical compared to the prior art range. Furthermore, the prior art teaches process parameters that are within the claimed ranges.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742